SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED that the judgment of the district court is AFFIRMED.
Plaintiff-Appellant Elizabeth Abdus-Sabur appeals from an order of the district court (Charles R. Wolle, Judge) entered on December 19, 2002, denying Abdus-Sabur’s motion for a new trial following a jury verdict in favor of Defendants-Appellees.
Abdus-Sabur argues that the district court erred in excluding testimony about other Port Authority employees’ complaints of racial discrimination and about *42how those complaints were handled. We find that the district court did not abuse its discretion in excluding testimony about other Port Authority employees’ complaints of racial discrimination. We do not decide whether the district court erred in excluding testimony about how those employees’ complaints were handled because we find that even if the district court erred in this regard, any such error was harmless.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED,